   

Case 1:17-cr-00611-AT Document 746 Filed 09/GP/épPaggniyof 1

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 9/9/2021
eae ee ene - x ..........._
UNITED STATES OF AMERICA, NTTOP Y
VIDEOCONFERENCE
ay
[2 cr GH (0) (Or)
James Snipes Defendant(s).
--X

 

Defendant James Snipes hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

____— Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

.-S?— yo

Defendant’s Gignature Defense Counsel’s Signature
(Ju may obtain verbal consent on
Record and Sign for Defendant)

James Snipes David Touger

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

9/9/2021 OD

Date U.S. District Judge/U.S. Magistrate Judge

 
